Name: Decision No 2/96 of the EC-EFTA Joint Committee on Common Transit of 5 July 1996 implementing Article 34A of Appendix II of the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: beverages and sugar;  European construction;  tariff policy;  European Union law;  agricultural activity;  economic geography
 Date Published: 1996-09-07

 Avis juridique important|21996D0907(02)Decision No 2/96 of the EC-EFTA Joint Committee on Common Transit of 5 July 1996 implementing Article 34A of Appendix II of the Convention of 20 May 1987 on a common transit procedure Official Journal L 226 , 07/09/1996 P. 0022 - 0024DECISION No 2/96 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 5 July 1996 implementing Article 34A of Appendix II of the Convention of 20 May 1987 on a common transit procedure (96/532/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 34A of Appendix II thereto (2),Whereas Appendix II of the Convention contains, inter alia, specific provisions relating to guarantees;Whereas under the provisions of Article 34A of Appendix II, the use of the comprehensive guarantee may be temporarily forbidden at the request of one or more Contracting Parties, with regard of goods which present an exceptional risk of fraud;Whereas on the basis of information obtained by the European Community, it has been duly established that certain common transit operations involving the goods listed in the annex to this Decision present exceptional risks of fraud which may cause considerable harm to the budgets of the Contracting Parties and to the many economic enterprises concerned, where the operations involve goods from third countries to the Contracting Parties and in quantities exceeding certain amounts;Whereas the European Community has already taken measures within the framework of Community transit to temporarily forbid the use of the comprehensive guarantee for the transport of goods listed in the annex to this Decision, because of the exceptional risk of fraud affecting those operations;Whereas the European Community considers it necessary to adopt similar measures for the transport of such goods within the framework of Common transit, and has expressed the wish to make use of Article 34A to temporarily forbid the use of the comprehensive guarantee;Whereas the measures provided for by the aforesaid Article 34A are such as to respond effectively to fraudulent practices affecting transit,HAS DECIDED AS FOLLOWS:Article 1 Pursuant to Article 34A of Appendix II to the Convention of 20 May 1987 on a common transit procedure, use of the comprehensive guarantee shall be temporarily forbidden for transport under the T1 procedure of the goods listed in the annex to this Decision where the consignment exceeds the quantity shown in column 3 of the annex.Article 2 Where a single T1 declaration covers more than one of the types of goods listed in the annex, use of the comprehensive guarantee for that operation shall be forbidden by virtue of Article 1 if the duties and other charges to which the consignment might be liable exceed ECU 7 000.Article 3 1. The temporary ban on use of the comprehensive guarantee under Articles 1 and 2 of this Decision shall not apply to T1 operations involving goods:- wholly obtained in the customs territory of the Community or of an European Free Trade Association (EFTA) country, not incorporating goods imported from third countries,- imported from third countries and which are in free circulation in the customs territory of the Community or of an EFTA country,- obtained in the customs territory of the Community or an EFTA country, either from goods referred to only in the second indent or from goods referred to in the first and second indent.2. Products imported from third countries are considered as being in free circulation in the Community or in an EFTA country, when the import formalities have been fulfilled and customs duties and taxes having an equivalent effect payable have been collected in the Community or in the EFTA country concerned, and which have not benefitted from total or partial refund of those duties and taxes.3. The office of departure shall ensure that, before accepting a T1 declaration relating to an operation referred to in paragraph 1 and for which a comprehensive guarantee is furnished, the conditions for the use of such a comprehensive guarantee are fulfilled.Article 4 The competent authorities of the country concerned shall apply mutual assistance in order to ensure proper application of this decision, and particularly in respect of Article 3, in accordance with Article 13 of the Convention.This Decision shall enter into force on 5 July 1996.It shall apply from 1 August 1996 for a period of six months.Done at Brussels, 5 July 1996.For the Joint CommitteeThe chairmanJ. CURRIE(1) OJ No L 226, 13. 8. 1987, p. 2.(2) OJ No L 12, 15. 1. 1994, p. 33.ANNEX >TABLE>